Citation Nr: 0935395	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  07-30 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral 
Dupuytren's contracture of the hands.

2.  Entitlement to an evaluation in excess of 10 percent 
disabling for right shoulder tendonitis.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1983 to April 
2003.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) 
located in Detroit, Michigan that granted an increased 
evaluation of 10 percent disabling for right shoulder 
tendonitis and that denied service connection for bilateral 
Dupuytren's contracture of the hands.


FINDINGS OF FACT

1.  The Veteran is shown by the most probative medical 
evidence of record to have bilateral Dupuytren's contracture 
of the hands that is etiologically related to a disease, 
injury, or event in service.

2.  The Veteran's service-connected right shoulder tendonitis 
is manifested by symptoms of painful motion, crepitus, 
abduction limited to 165 degrees, flexion limited to 160 
degrees, and external rotation limited to 75 degrees.


CONCLUSIONS OF LAW

1.  Bilateral Dupuytren's contracture of the hands was 
incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).  

2.  The criteria for an evaluation in excess of 10 percent 
disabling for right shoulder tendonitis have not been met.  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.71a (Diagnostic Code 5024-5003) (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim for service connection for bilateral 
Dupuytren's contracture of the hands has been granted, as 
discussed below.  As such, the Board finds that any error 
related to the VCAA on this claim is moot.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2008).

With regard to the Veteran's claim for an increased 
evaluation for service-connected right shoulder tendonitis, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 
5106 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.326(a) 
(2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is generally required 
to "notify the claimant and the claimant's representative, 
if any, of any information and any medical or lay evidence 
not previously provided . . . that is necessary to 
substantiate the claim."  38 U.S.C.A. § 5103(a)(1).  As part 
of that notice, VA must "indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, the Secretary . . will 
attempt to obtain on behalf of the claimant."  38 U.S.C.A. 
§ 5103(a)(1).  The requirements apply to all five elements of 
a service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).

In this case, the Board finds that letters dated in July 2006 
and July 2008 fully satisfied the notice requirements of the 
VCAA, and that the Veteran's claim was readjudicated 
following issuance of the later notice letter by way of a 
Supplemental Statement of the Case in October 2008.  Thus, 
any error as to the timeliness of the notice is harmless.

The Board also concludes that VA's duty to assist has been 
satisfied.  The Veteran's service treatment records, VA 
treatment records, and private treatment records are all in 
the file.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain.

VA's duty to assist includes the duty to conduct a thorough 
and contemporaneous examination of the Veteran.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence 
of record does not reflect the current state of a veteran's 
disability, a VA examination must be conducted.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); 38 
C.F.R. § 3.327(a) (2008).

In August 2006, the Veteran was provided with a VA 
examination relating to his claim for an increased evaluation 
for his service-connected right shoulder.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the Veteran's service-connected 
right shoulder since the August 2006 examination.  See 38 
C.F.R. § 3.327(a) (2008).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate examination was 
conducted.  VAOPGCPREC 11-95.  The Board finds the August 
2006 VA examination report to be thorough and adequate upon 
which to base a decision with regard to this claim.  The VA 
examiner personally interviewed and examined the Veteran and 
provided the information necessary to evaluate the Veteran's 
disability under the applicable rating criteria.  
Additionally, the VA examiner noted the affect of the 
Veteran's disability on his daily living and his employment.  
As such, the Board finds the examination report is adequate 
upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).





II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

A.  Bilateral Dupuytren's Contracture of the Hands

Service connection may be established for a disability 
resulting from personal injury suffered or a disease 
contracted in the line of duty in the active military, naval, 
or air service.  38 U.S.C.A. § 1110 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  38 C.F.R. § 3.303(b) (2008).  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  Id.  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2008).

In order to establish direct service connection for a 
disorder, there must be 
(1) medical evidence of the current disability, (2) medical, 
or in certain circumstances, lay evidence of the in-service 
incurrence of a disease or injury, and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Gutierrez v. Principi, 19 
Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 
247, 253 (1999)).

The Veteran claims that he incurred bilateral Dupuytren's 
contracture of the hands during his 20 years of active 
service, mostly as an air traffic controller, in the United 
States Air Force between 1983 and 2003.

In this regard, a May 1982 enlistment examination report 
reflects no defects of the Veteran's hands.  However, a 
February 1990 service treatment records reflect that benign 
fibropatty tissue was surgically removed from the Veteran's 
right fourth finger.  The operative report reflects that the 
surgeon opined that the Veteran's past medical history was 
"essentially noncontributory" and that there was a 
"questionable injury of trauma previously."

A subsequent December 2002 service orthopedic treatment 
record reflects that the Veteran was evaluated for a history 
of bilateral palmar nodules.  With regard to the Veteran's 
right hand, a firm nodule (4 x 1 cm) on his right palm was 
noted, and it was further noted that the nodule was beginning 
to restrict extension of the right hand.  With regard to the 
Veteran's left hand, a mass (0.5 x 0.5) on the left fourth 
tendon was noted.  The record also reflects findings of 
limitation of extension of zero degrees of the right hand, 
and 5 degrees of the left hand.  The record reflects a 
diagnosis of early bilateral Dupuytren's contracture.  The 
record notes the Veteran's history as an air traffic 
controller with no history of diabetes.  

In support of his claim, the Veteran submitted an August 2006 
letter from a private physician, Dr. N.C., which reflects 
that she has been treating the Veteran for bilateral 
Dupuytren's contracture of the hands since 2003 (and the 
Board notes that the Veteran was discharged from service in 
April 2003).  The Veteran also submitted another letter from 
same private physician dated September 2007, again indicating 
that the Veteran had a history of bilateral Dupuytren's 
contracture "for several years."  In this letter, the 
private physician described thickened areas of the right palm 
(3 x 2 cm) and the left palm (3 x 1.5 cm) that "severely 
limits his mobility and flexibility."  

In light of the above medical evidence of record, the Board 
finds that the Veteran clearly has a current diagnosis of 
bilateral Dupuytren's contracture of the hands.

As to whether that disability had its onset in service or is 
otherwise related to service, the Board notes that the 
Veteran underwent a VA examination in November 2007.  The 
report reflects that the Veteran reported that his symptoms 
began in the late 1990s and had increased in severity over 
time, and that he noticed a worsening of symptoms with over 
use or activities such as prolonged driving, basketball, 
fishing, exercising, or any gripping types of activities.  
Palpable nodules extending between the fifth finger and palm 
of both hands are noted.  Five degrees of limitation of 
extension were noted in the right hand, and zero degrees in 
the left hand.  The VA examiner opined in her report, 
however, that the Veteran's condition was not caused by or 
related to any activities undertaken by the Veteran in 
service.

The Board must assess the credibility and weight to be given 
to the evidence and may favor one medical opinion over the 
other.  See Evans v. West, 12 Vet. App. 22, 30 (1998).

The Board finds the December 2002 service treatment record 
reflecting a diagnosis of Dupuytren's contracture and the 
letters from Dr. N.C. dated August 2006 and September 2007, 
reflecting that the Veteran had been treated at a private 
facility for the same condition since 2003, the year he was 
discharged, to be the most probative evidence of record 
regarding whether the Veteran's bilateral Dupuytren's 
contracture of the hands was incurred in service. 

Furthermore, the Board finds the negative nexus opinion in 
the November 2007 VA examination report to have no probative 
value as that examiner appeared to focus solely on whether 
the Veteran's in-service activities caused or contributed to 
his disability, and not the broader question of whether the 
disorder actually had its onset in service.  In this regard, 
the report the makes no mention of the December 2002 service 
treatment record reflecting an in-service diagnosis of 
bilateral Dupuytren's contracture of the hands.  

For the above reasons, the Board finds that the evidence is 
in favor of granting the claim for service connection for 
bilateral Dupuytren's contracture.  38 C.F.R. §§ 3.303, 3.304 
(2008).

B.  Right Shoulder Tendonitis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2008).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of a veteran.  
38 C.F.R. § 4.3 (2008).

In cases where entitlement to compensation has already been 
established and an increase in the assigned evaluation is in 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  However, staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating limitation of motion, consideration is given 
to the degree of functional loss caused by pain.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The Veteran's right shoulder tendonitis is currently assigned 
a 10 percent disability rating under Diagnostic Code 5024.  
The Veteran seeks a higher rating.  He complains of constant 
pain, pain on movement, and difficulty lifting and carrying 
objects.

The Board notes that tenosynovitis is rated on limitation of 
motion of affected parts, as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5024 (2008).  Degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Diagnostic Code 5201, relating to limitation of motion of the 
arm, provides a minimum rating of 20 percent disabling where 
motion of the arm is limited to shoulder level (and a 
noncompensable rating for motion of the arm greater than 
shoulder level). 

In this case, the August 2006 VA examination report reflects 
that the Veteran reported tenderness, as well as pain and 
crepitus on motion.  The report also reflects that the 
Veteran's right shoulder revealed abduction of 165 degrees, 
flexion of 160 degrees, external rotation of 75 degrees, and 
internal rotation of 90 degrees.  The examiner further found 
that there was no additional limitation of motion due to 
pain, fatigue, weakness, or lack of endurance due to 
repetitive motion.  The examiner noted some tenderness and 
crepitus on attempted motion, but also found that contour was 
normal and that there was no atrophy.  X-rays of the right 
shoulder were found to be normal. 

Because the August 2006 VA examination report reveals almost 
a full range of flexion and abduction in shoulder, and 
because his right arm motion is not limited to shoulder 
length as required for a minimum compensable rating under 
Diagnostic Code 5201, the Board finds that the preponderance 
of the evidence is against granting an increased disability 
rating for the Veteran's service-connected right shoulder 
disability.

The Board has considered other potentially applicable 
diagnostic codes.  Diagnostic Code 5200 assigns a minimum 
rating of 30 percent disabling (dominant side) for abduction 
limited to 60 degrees, yet the Veteran's right shoulder 
reveals abduction of 165 degrees.  Diagnostic Code 5202 
assigns a minimum rating of 20 percent disabling for either 
recurrent shoulder dislocation or malunion of moderate 
deformity, neither of which are applicable in this case.  
Diagnostic Code 5203 assigns a minimum rating of 10 percent 
disabling for malunion of the clavicle or scapula, which 
again is not applicable.  Diagnostic Code 5301 relates to 
specific muscles of the shoulder, as opposed to joints and 
bones, and at no time during the pendency of this claim did 
the Veteran's right shoulder manifest any of the symptoms 
contemplated under Diagnostic Code 5301.  See 38 C.F.R. 
§ 4.71a.

The Board has also carefully considered the provisions of 38 
C.F.R. §§ 4.40 and 4.45 addressing functional loss due to 
pain and functional loss due to weakness, fatigability, 
incoordination, or pain on movement.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Of these symptoms, the Board 
recognizes that the Veteran has complained of pain; however, 
the Board notes that the 10 percent rating assigned under 
Diagnostic Code 5024-5003 contemplates objective evidence of 
painful motion.  Furthermore, the VA examiner specifically 
found that pain did not result in a higher degree of 
limitation of motion.  Similarly, the examiner also found no 
additional limitation of motion due to fatigue, weakness, or 
lack of endurance on repetitive use.  For the reasons 
discussed above, the Board finds that the Veteran's right 
shoulder tendonitis does not meet the requirements for a 
higher, compensable rating under Diagnostic Code 5024-5201.

In summary, for the reasons set forth above, the Board finds 
that the preponderance of evidence is against an evaluation 
in excess of 10 percent disabling.  The benefit of the doubt 
rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application, as there is not an approximate balance of 
evidence.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  
Assignment of staged ratings is not for application.  See 
Hart, 21 Vet. App. at 510.

ORDER

Entitlement to service connection for bilateral Dupuytren's 
contracture of the hands is granted.

Entitlement to an evaluation in excess of 10 percent 
disabling for right shoulder tendonitis is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


